Case: 14-60669      Document: 00513161199         Page: 1    Date Filed: 08/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60669
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 19, 2015
MOHAMEDNOOR ADEN MUHUMED,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 181 675


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Petitioner Mohamednoor Aden Muhumed, a native and citizen of
Ethiopia, petitions this court for review of the decision of the Board of
Immigration Appeals (BIA) dismissing his appeal of the Immigration Judge’s
(IJ) decision denying his requests for asylum, withholding of removal, and
relief under the Convention Against Torture (CAT). The BIA agreed with the
IJ that Muhumed had not credibly established his claims for relief. Muhumed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60669    Document: 00513161199     Page: 2   Date Filed: 08/19/2015


                                 No. 14-60669

urges that the adverse credibility finding was erroneous, arguing that
inconsistencies result from misunderstandings and confusion.
      We “review only the BIA’s decision, . . . unless the IJ’s decision has some
impact on” that decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
Factual findings are reviewed under the substantial evidence standard, and
legal questions are reviewed de novo. Rui Yang v. Holder, 664 F.3d 580, 584
(5th Cir. 2011). Under the substantial evidence standard, the petitioner must
show that “the evidence is so compelling that no reasonable factfinder could
reach” a conclusion contrary to the petitioner’s position. Orellana-Monson v.
Holder, 685 F.3d 511, 518 (5th Cir. 2012) (internal quotation marks and
citation omitted).
      An adverse credibility determination may be supported by “any
inconsistency or omission . . . as long as the totality of the circumstances
establishes that an asylum applicant is not credible.” Wang, 569 F.3d at 538
(5th Cir. 2009) (internal quotation marks and citation omitted). It is not plain
from our review of the record as a whole that no reasonable factfinder would
have made the same adverse credibility ruling. See id.
      Muhumed fails to show that he is entitled to relief in the form of asylum,
so he cannot establish entitlement to withholding of removal, which has a
higher burden. See Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012). And,
because his testimony was not found credible, Muhumed has failed to show
that it was more likely than not that he would be tortured if returned to
Ethiopia. See Zhang v. Gonzales, 432 F.3d 339, 344-45 (5th Cir. 2005).
      Muhumed’s petition for review is DENIED.




                                       2